Citation Nr: 0500820	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of food 
poisoning to include a stomach condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2004, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge.  


FINDING OF FACT

Residuals of food poisoning to include a stomach condition 
are not currently shown. 


CONCLUSION OF LAW

Residuals of food poisoning to include a stomach condition 
was not incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In March 2001, the RO provided the veteran pre-adjudication 
VCAA notice.  In the notice, the RO notified the veteran of 
the evidence needed to substantiate the claim, namely, a 
current disability and a relationship between the current 
disability and an event, injury, or disease during service.  
The RO also notified the veteran that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the private medical records on his behalf.  He 
was given 60 days to respond.  In the April 2003 statement of 
the case, the RO cited the provision of 38 C.F.R. § 3.159, to 
provide "any evidence in the claimant's possession that 
pertains to a claim." 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Although the § 3.159 notice was provided after adjudication 
of the claim, the veteran was not prejudiced by the out-of-
time notice because he was given the opportunity to submit 
additional evidence and argument and to address the issue at 
a hearing.  For this reason, the veteran has not been 
prejudiced by either the timing or the content of the VCAA 
and no further development is needed to ensure VCAA 
compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his claim.  The veteran, at his June 2004 
hearing, reported treatment by Dr. N. for his stomach 
condition beginning shortly after his discharge from service.  
His representative indicated that the veteran would provide a 
release form for the physician's records.  The veteran later 
testified that he would provide the treatment records.  Six 
months after his hearing, the veteran has failed to submit 
the relevant treatment records or a signed release form with 
a request that VA obtain the records.  In light of the above, 
the Board concludes that VA's duty to assist the veteran in 
obtaining medical records in connection with his appeal has 
been fulfilled. As the veteran has not identified any 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Factual Background

The service medical records, including the reports of 
entrance and separation examinations, reveal no complaint, 
finding, or history of food poisoning or of a stomach 
condition.    

After service, on VA examination in August 2001, the veteran 
gave a history of having three days of nausea, vomiting, and 
diarrhea in 1972, while aboard ship off the coast of Vietnam.  
The veteran stated that, after the symptoms cleared up, he 
continued to have intermittent episodes nausea, occasional 
vomiting, and abdominal cramping.  The clinical diagnosis was 
irritable bowel syndrome.  The examiner did not offer an 
opinion regarding the onset or etiology of the irritable 
bowel syndrome. 

In June 2004, the veteran testified that he first experienced 
stomach problems in July 1972 as a result of food poisoning, 
which were not recorded, and after that he had two other mild 
cases during service.  He also testified that, after service, 
he has seen Dr. N. three times and the first time was in 
1975, and that no diagnostic testing has been done.  He 
further testified that he did not tell Dr. N. about his food 
poisoning in service. 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The veteran asserts that he has residuals of food poisoning 
to include a stomach condition.  While the veteran is 
competent to describe symptoms of nausea, vomiting, and 
diarrhea during service, where as here, the determinative 
issue involves etiology or a medical diagnosis, competent 
medical evidence is required to establish a current 
disability and a nexus between the current disability and 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In this case, the medical evidence however does not establish 
that the veteran suffers presently from residuals of food 
poisoning to include a stomach condition, as evidenced by the 
report of VA examination in 2001.  Although irritable bowel 
syndrome was identified on VA examination in 2001, there is 
no medical evidence that irritable bowel syndrome is either 
etiologically linked to an event, injury, or disease in 
service or that it had onset in service. 

In the absence of medical evidence of residuals of food 
poisoning to include a stomach condition, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.).  Consequently, absent 
medical evidence of current disability, service connection 
cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.).  

For these reasons, the preponderance of the evidence is 
against the claim of service connection for residuals of food 
poisoning to include a stomach condition and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for residuals of food poisoning to include 
a stomach condition is denied.



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


